19-22920-rdd     Doc 2     Filed 05/01/19    Entered 05/01/19 21:52:54         Main Document
                                            Pg 1 of 15


Jonathan S. Henes, P.C.                              Ryan Blaine Bennett, P.C. (pro hac vice pending)
Emily E. Geier (pro hac vice pending)                KIRKLAND & ELLIS LLP
KIRKLAND & ELLIS LLP                                 KIRKLAND & ELLIS INTERNATIONAL LLP
KIRKLAND & ELLIS INTERNATIONAL LLP                   300 North LaSalle Street
601 Lexington Avenue                                 Chicago, Illinois 60654
New York, New York 10022                             Telephone:      (312) 862-2000
Telephone:      (212) 446-4800                       Facsimile:      (312) 862-2200
Facsimile:      (212) 446-4900

Proposed Counsel to the Debtors and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                 )
In re:                                           )          Chapter 11
                                                 )
SUNGARD AVAILABILITY SERVICES                    )          Case No. 19-22915 (RDD)
CAPITAL, INC.,                                   )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
                                                 )
In re:                                           )          Chapter 11
                                                 )
SUNGARD AVAILABILITY SERVICES                    )          Case No. 19-22916 (RDD)
HOLDINGS, LLC,                                   )
                                                 )
                       Debtor.                   )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
                                                 )
In re:                                           )          Chapter 11
                                                 )
SUNGARD AVAILABILITY NETWORK                     )          Case No. 19-22920 (RDD)
SOLUTIONS, INC.,                                 )
                                                 )
                       Debtor.                   )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
19-22920-rdd      Doc 2   Filed 05/01/19    Entered 05/01/19 21:52:54    Main Document
                                           Pg 2 of 15


                                               )
In re:                                         )     Chapter 11
                                               )
SUNGARD AVAILABILITY SERVICES                  )     Case No. 19-22917 (RDD)
TECHNOLOGY, LLC,                               )
                                               )
                      Debtor.                  )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
                                               )
In re:                                         )     Chapter 11
                                               )
SUNGARD AVAILABILITY SERVICES,                 )     Case No. 19-22914 (RDD)
LP                                             )
                                               )
                      Debtor.                  )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
                                               )
In re:                                         )     Chapter 11
                                               )
INFLOW, LLC,                                   )     Case No. 19-22918 (RDD)
                                               )
                      Debtor.                  )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
                                               )
In re:                                         )     Chapter 11
                                               )
SUNGARD AVAILABILITY SERVICES                  )     Case No. 19-22919 (RDD)
VERICENTER, INC.,                              )
                                               )
                      Debtor.                  )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )

                   DEBTORS’ MOTION FOR ENTRY
  OF AN ORDER DIRECTING JOINT ADMINISTRATION OF CHAPTER 11 CASES


         The above-captioned debtors and debtors in possession (collectively, the “Debtors”)



                                              2
19-22920-rdd          Doc 2      Filed 05/01/19       Entered 05/01/19 21:52:54               Main Document
                                                     Pg 3 of 15


respectfully state the following in support of this motion (the “Motion”):1

                                                 Relief Requested

          1.       The Debtors seek entry of an order, substantially in the form attached hereto as

Exhibit A (the “Order”), directing procedural consolidation and joint administration of these

chapter 11 cases. Specifically, the Debtors request that the United States Bankruptcy Court for

the Southern District of New York (the “Bankruptcy Court”) maintain one file and one docket

for all of the jointly administered cases under the case of Sungard Availability Services Capital,

Inc., and that the cases be administered under a consolidated caption, as follows:

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                   )
In re:                                                             ) Chapter 11
                                                                   )
SUNGARD AVAILABILITY SERVICES                                      ) Case No. 19-22915 (RDD)
CAPITAL, INC., et al.,1                                            )
                                                                   )
                                     Debtors.                      ) (Jointly Administered)
                                                                   )
1
    The last four digits of the Debtors tax identification number are Sungard Availability Services Capital, Inc.
    (7677); Sungard Availability Services Holdings, LLC (6403); Sungard Availability Services Technology, LLC
    (9118); Inflow LLC (9489); Sungard Availability Services, LP (6195); Sungard Availability Services Vericenter
    Inc. (4039); Sungard Availability Network Solutions, Inc. (1034). The location of the Debtors’ service address for
    purposes of these chapter 11 cases is: 50 Main Street, Suite 1014, White Plains, NY 10606.

          2.       The Debtors further request that the Bankruptcy Court order that the foregoing

caption satisfies the requirements set forth in section 342(c)(1) of title 11 of the United States

Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”).




1
      A detailed description of the Debtors and their business, and the facts and circumstances supporting this Motion
      are set forth in the Declaration of Eric Koza, Chief Restructuring Officer at Sungard Availability Services
      Capital, Inc.,(I) in Support of Chapter 11 Petitions and First Day Pleadings and (II) Pursuant to Local
      Bankruptcy Rule 1007-2 (the “First Day Declaration”), filed contemporaneously with this Motion and
      incorporated by reference herein.


                                                           3
19-22920-rdd      Doc 2    Filed 05/01/19     Entered 05/01/19 21:52:54       Main Document
                                             Pg 4 of 15


       3.      The Debtors also request that a docket entry, substantially similar to the

following, be entered on the docket of each of the Debtors’ cases other than the case of Sungard

Availability Services Capital, Inc.:

               An order has been entered in accordance with Rule 1015(b) of the
               Federal Rules of Bankruptcy Procedure directing the joint
               administration of the chapter 11 cases of: Sungard Availability
               Services Capital, Inc., Case No. 19-22915; Sungard Availability
               Services Holdings, LLC, Case No. 19-22916; Sungard Availability
               Network Solutions, Inc., Case No. 19-22920; Sungard Availability
               Services Technology, LLC, Case No. 19-22917; Sungard
               Availability Services, LP, Case No. 19-22914; Inflow, LLC, Case
               No. 19-22918; Sungard Availability Services Vericenter, Inc, Case
               No. 19-22919. All further pleadings and other papers shall be
               filed in and all further docket entries shall be made in
               Case No. 19-22915 (RDD).

       4.      The Debtors also seek authority to file its monthly operating reports required by

the Operating Guidelines and Reporting Requirements for Debtors in Possession and Trustees,

issued by the Office of the United States Trustee for the Southern District of New York

(the “U.S. Trustee”), by consolidating the information required for each Debtor in one report that

tracks and breaks out all of the specific information (e.g., receipts, disbursements, etc.) on a

debtor-by-debtor basis in each monthly operating report.

                                       Jurisdiction and Venue

       5.      The Bankruptcy Court has jurisdiction over this matter pursuant to 28 U.S.C. §§

157 and 1334 and the Amended Standing Order of Reference from the United States District

Court for the Southern District of New York, dated January 31, 2012. The Debtors confirm their

consent, pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), to the entry of a final order by the Bankruptcy Court in connection with this Motion to

the extent that it is later determined that the Bankruptcy Court, absent consent of the parties,




                                                 4
19-22920-rdd       Doc 2   Filed 05/01/19    Entered 05/01/19 21:52:54       Main Document
                                            Pg 5 of 15


cannot enter final orders or judgments in connection herewith consistent with Article III of the

United States Constitution.

       6.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       7.      The bases for the relief requested herein are section 105(a) of title 11 of the

United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), Bankruptcy Rule 1015(b),

and Rule 9013-1(a) of the Local Bankruptcy Rules for the Southern District of New York

(the “Local Rules”).

                                         Background

       8.      Sungard Availability Services Capital, Inc. (“Sungard AS”), together with its

Debtor and non-Debtor subsidiaries, is a leading provider of information technology production

and recovery services for companies in the financial services, manufacturing, retail, healthcare,

business services, transportation, telecommunications, utilities, and government sectors across

North America, Europe, and India. The Debtors’ core business segments involve providing

managed information technology, information availability consulting, business continuity

management software, and disaster recovery services.        The Debtors and their non-Debtor

affiliates own and/or operate over 80 data centers and recovery locations worldwide, and provide

services to approximately 3,250 customers in nine countries with approximately 2,500

employees. The Debtors are headquartered in Wayne, Pennsylvania, and have corporate offices

in the United Kingdom, Canada, Ireland, France, India, Belgium, Luxembourg, and Poland. The

Debtors’ business segments generated approximately $977 million in net revenue in fiscal year

2018. As of the Petition Date, the Debtors’ funded debt obligations totaled approximately $1.3

billion consisting of a revolver facility, one term loan with two tranches, and one issuance of

unsecured notes.



                                               5
19-22920-rdd        Doc 2   Filed 05/01/19    Entered 05/01/19 21:52:54        Main Document
                                             Pg 6 of 15


        9.     On the Petition Date, each of the Debtors filed a voluntary petition for relief under

chapter 11 of the Bankruptcy Code. The Debtors are operating their businesses and managing

their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

Code.   Concurrently with the filing of this Motion, the Debtors filed a motion requesting

procedural consolidation and joint administration of these chapter 11 cases pursuant to

Bankruptcy Rule 1015(b). No request for the appointment of a trustee or examiner has been

made in these chapter 11 cases, and no committees have been appointed or designated.

Additional information regarding the Debtors and their prepetition operations and capital

structure is set forth in the First Day Declaration, filed contemporaneously herewith.

                                         Basis for Relief

        10.    Bankruptcy Rule 1015(b) provides, in pertinent part, that “[i]f . . . two or more

petitions are pending in the same court by or against . . . a debtor and an affiliate, the court may

order a joint administration of the estates.” Fed. R. Bankr. P. 1015. The Debtors are a group of

“affiliates” as that term is defined in section 101(2) of the Bankruptcy Code. Accordingly, the

Bankruptcy Code and Bankruptcy Rules authorize the Bankruptcy Court to grant the relief

requested herein.

        11.    Section 105(a) of the Bankruptcy Code provides the Bankruptcy Court with the

power to grant the relief requested herein by permitting the Bankruptcy Court to “issue any

order, process, or judgment that is necessary or appropriate to carry out the provisions of the

[Bankruptcy Code].” 11 U.S.C. § 105(a).

        12.    Joint administration is generally non-controversial, and courts in this jurisdiction

routinely order joint administration in cases with multiple, related debtors. See, e.g., In re

FULLBEAUTY Brands Holdings Corp., No 19-22185 (RDD) (Bankr. S.D.N.Y. Feb. 3, 2019)

(directing joint administration of chapter 11 cases); In re Aegean Marine Petrol. Network Inc.,
                                                 6
19-22920-rdd        Doc 2      Filed 05/01/19       Entered 05/01/19 21:52:54              Main Document
                                                   Pg 7 of 15


Case No. 18-13374 (MEW) (Bankr. S.D.N.Y. Nov. 6, 2018) (same); In re Nine West Holdings,

Inc., No. 18-10947 (SCC) (Bankr. S.D.N.Y. Apr. 6, 2018) (same); In re Cenveo, Inc., Case No.

18-22178 (RDD) (Bankr. S.D.N.Y. Feb. 5, 2018) (same); and In re Glob. A&T Elecs. Ltd., Case

No. 17-23931 (RDD) (Bankr. S.D.N.Y. Dec. 19, 2017) (same).2

        13.      Given the integrated nature of the Debtors’ operations, joint administration of

these chapter 11 cases will provide significant administrative convenience without harming the

substantive rights of any party in interest. Many of the motions, hearings, and orders in these

chapter 11 cases will affect each Debtor entity.                 The entry of the Order directing joint

administration of these chapter 11 cases will reduce fees and costs by avoiding duplicative filings

and objections. Joint administration also will allow the U.S. Trustee and all parties in interest to

monitor these chapter 11 cases with greater ease and efficiency.

        14.      Moreover, joint administration will not adversely affect the Debtors’ respective

constituencies because this Motion seeks only administrative, not substantive, consolidation of

the Debtors’ estates. Parties in interest will not be harmed by the relief requested; instead,

parties in interest will benefit from the cost reductions associated with the joint administration of

these chapter 11 cases. Accordingly, the Debtors submit that the joint administration of these

chapter 11 cases is in the best interests of its estates, its creditors, and all other parties in interest.

                                               Motion Practice

        15.      This Motion includes citations to the applicable rules and statutory authorities

upon which the relief requested herein is predicated and a discussion of their application to this

Motion. Accordingly, the Debtors submit that this Motion satisfies Local Rule 9013-1(a).



2
    Because of the voluminous nature of the orders cited herein, such orders have not been attached to this Motion.
    Copies of these orders are available upon request to the Debtors’ proposed counsel.


                                                        7
19-22920-rdd      Doc 2    Filed 05/01/19     Entered 05/01/19 21:52:54          Main Document
                                             Pg 8 of 15


                                               Notice

       16.      The Debtors will provide notice of this Motion to: (a) the Office of the

United States Trustee for the Southern District of New York, Attn.: Greg M. Zipes, Esq.;

(b) the Holders of the 30 largest unsecured claims against the Debtors (on a consolidated basis);

(c) counsel to the Crossover Group, Akin Gump Strauss Hauer & Feld LLP, One Bryant Park,

Bank of America Tower, New York, NY 10036 Attn: Philip Dublin and Naomi Moss; (d) the

Crossover Group; (e) counsel to the Secured Lender Group, Jones Day, 250 Vesey Street, New

York, NY 10281 Attn: Scott J. Greenberg, Esq., Michael J. Cohen, Esq., and Steven A.

Domanowski, Esq.; (f) the Secured Lender Group; (g) counsel to the Sponsors, Paul, Weiss,

Rifkind, Wharton & Garrison LLP, 1285 Avenue of the Americas, New York, NY 10019 Attn:

Brian S. Hermann and Jacob A. Adlerstein; (h) counsel to the Credit Facility Agent, Cravath,

Swaine & Moore LLP, 825 Eighth Avenue, New York, New York 10019, Attn: Paul H. Zumbro

and Stephen M. Kessing, (i) the United States Attorney’s Office for the Southern District of New

York; (j) the Internal Revenue Service; (k) the United States Securities and Exchange

Commission; (l) the Environmental Protection Agency and all similar state environmental

agencies; (m) the attorneys general in the states where the Debtors conduct their business

operations; and (n) any party that has requested notice pursuant to Bankruptcy Rule 2002.

In light of the nature of the relief requested, the Debtors respectfully submit that no further notice

is necessary.

                                         No Prior Request

       17.      No prior request for the relief sought in this Motion has been made to this or any

other court.



                           [Remainder of page intentionally left blank.]

                                                  8
19-22920-rdd    Doc 2     Filed 05/01/19      Entered 05/01/19 21:52:54         Main Document
                                             Pg 9 of 15


       WHEREFORE, the Debtors respectfully request that the Bankruptcy Court enter the

Order granting the relief requested herein and such other relief as the Bankruptcy Court deems

appropriate under the circumstances.

Dated: May 1, 2019                     /s/ Jonathan S. Henes
New York, New York                     Jonathan S. Henes, P.C.
                                       Emily E. Geier (pro hac vice pending)
                                       KIRKLAND & ELLIS LLP
                                       KIRKLAND & ELLIS INTERNATIONAL LLP
                                       601 Lexington Avenue
                                       New York, New York 10022
                                       Telephone:     (212) 446-4800
                                       Facsimile:     (212) 446-4900
                                       - and -
                                       Ryan Blaine Bennett, P.C. (pro hac vice pending)
                                       KIRKLAND & ELLIS LLP
                                       KIRKLAND & ELLIS INTERNATIONAL LLP
                                       300 North LaSalle Street
                                       Chicago, Illinois 60654
                                       Telephone:     (312) 862-2000
                                       Facsimile:     (312) 862-2200


                                       Proposed Counsel to the Debtors and Debtors in Possession
19-22920-rdd   Doc 2   Filed 05/01/19    Entered 05/01/19 21:52:54   Main Document
                                        Pg 10 of 15


                                    EXHIBIT A

                                  Proposed Order
19-22920-rdd   Doc 2      Filed 05/01/19    Entered 05/01/19 21:52:54   Main Document
                                           Pg 11 of 15


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                               )
In re:                                         )     Chapter 11
                                               )
SUNGARD AVAILABILITY SERVICES                  )     Case No. 19-22915 (RDD)
CAPITAL, INC.,                                 )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
                                               )
In re:                                         )     Chapter 11
                                               )
SUNGARD AVAILABILITY SERVICES                  )     Case No. 19-22916 (RDD)
HOLDINGS, LLC,                                 )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
                                               )
In re:                                         )     Chapter 11
                                               )
SUNGARD AVAILABILITY NETWORK                   )     Case No. 19-22920 (RDD)
SOLUTIONS, INC.,                               )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
                                               )
In re:                                         )     Chapter 11
                                               )
SUNGARD AVAILABILITY SERVICES                  )     Case No. 19-22917 (RDD)
TECHNOLOGY, LLC,                               )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
19-22920-rdd        Doc 2     Filed 05/01/19       Entered 05/01/19 21:52:54               Main Document
                                                  Pg 12 of 15


                                                        )
In re:                                                  )        Chapter 11
                                                        )
SUNGARD AVAILABILITY SERVICES,                          )        Case No. 19-22914 (RDD)
LP                                                      )
                                                        )
                          Debtor.                       )
                                                        )
Tax I.D. No. XX-XXXXXXX                                 )
                                                        )
                                                        )
In re:                                                  )        Chapter 11
                                                        )
INFLOW, LLC,                                            )        Case No. 19-22918 (RDD)
                                                        )
                          Debtor.                       )
                                                        )
Tax I.D. No. XX-XXXXXXX                                 )
                                                        )
                                                        )
In re:                                                  )        Chapter 11
                                                        )
SUNGARD AVAILABILITY SERVICES                           )        Case No. 19-22919 (RDD)
VERICENTER, INC.,                                       )
                                                        )
                          Debtor.                       )
                                                        )
Tax I.D. No. XX-XXXXXXX                                 )
                                                        )

         ORDER DIRECTING JOINT ADMINISTRATION OF CHAPTER 11 CASES


         Upon the motion (the “Motion”)1 of the above-captioned debtors and debtors in

possession (collectively, “the Debtors”) for entry of an order (this “Order”), directing the joint

administration of the Debtors’ chapter 11 cases for procedural purposes only, all as more fully

set forth in the Motion; and upon the First Day Declaration; and this Bankruptcy Court having

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order of Reference from the United States District Court for the Southern District of New York,

1
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.


                                                        2
19-22920-rdd     Doc 2     Filed 05/01/19    Entered 05/01/19 21:52:54        Main Document
                                            Pg 13 of 15


dated December 1, 2016; and this Bankruptcy Court having found that it may enter a final order

consistent with Article III of the United States Constitution; and this Bankruptcy Court having

found that venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C.

§§ 1408 and 1409; and this Bankruptcy Court having found that this is a core proceeding

pursuant to 28 U.S.C. § 157(b); and this Bankruptcy Court having found that the Debtor’s notice

of the Motion and opportunity for a hearing on the Motion were appropriate under the

circumstances and no other notice need be provided; and this Bankruptcy Court having reviewed

the Motion and having heard the statements in support of the relief requested therein at a hearing,

if any, before this Bankruptcy Court (the “Hearing”); and this Bankruptcy Court having

determined that the legal and factual bases set forth in the Motion and at the Hearing establish

just cause for the relief granted herein; and upon all of the proceedings had before this

Bankruptcy Court; and after due deliberation and sufficient cause appearing therefor, it is

HEREBY ORDERED THAT:

       1.      The Motion is granted as set forth herein.

       2.      The above-captioned chapter 11 cases are consolidated for procedural purposes

only and shall be jointly administered by this Bankruptcy Court under Case No. 19-22915

(RDD).

       3.      The caption of the jointly administered cases shall read as follows:




                                                3
19-22920-rdd          Doc 2      Filed 05/01/19       Entered 05/01/19 21:52:54               Main Document
                                                     Pg 14 of 15


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                   )
In re:                                                             ) Chapter 11
                                                                   )
SUNGARD AVAILABILITY SERVICES                                      ) Case No. 19-22915 (RDD)
CAPITAL, INC., et al.,1                                            )
                                                                   )
                                     Debtors.                      ) (Jointly Administered)
                                                                   )
1
    The last four digits of the Debtors tax identification number are Sungard Availability Services Capital, Inc.
    (7677); Sungard Availability Services Holdings, LLC (6403); Sungard Availability Services Technology, LLC
    (9118); Inflow LLC (9489); Sungard Availability Services, LP (6195); Sungard Availability Services Vericenter
    Inc. (4039); Sungard Availability Network Solutions, Inc. (1034). The location of the Debtors’ service address for
    purposes of these chapter 11 cases is: 50 Main Street, Suite 1014, White Plains, NY 10606.

          4.       The foregoing caption satisfies the requirements set forth in section 342(c)(1) of

the Bankruptcy Code.

          5.       A docket entry, substantially similar to the following, shall be entered on the

docket of each of the debtors other than Sungard Availability Services Capital, Inc. to reflect the

joint administration of these chapter 11 cases:

                   An order has been entered in accordance with Rule 1015(b) of the
                   Federal Rules of Bankruptcy Procedure directing the joint
                   administration of the chapter 11 cases of: Sungard Availability
                   Services Capital, Inc., Case No. 19-22915; Sungard Availability
                   Services Holdings, LLC, Case No. 19-22916; Sungard Availability
                   Network Solutions, Inc., Case No. 19-22920; Sungard Availability
                   Services Technology, LLC, Case No. 19-22917; Sungard
                   Availability Services, LP, Case No. 19-22914; Inflow, LLC, Case
                   No. 19-22918; Sungard Availability Services Vericenter, Inc, Case
                   No. 19-22919. All further pleadings and other papers shall be
                   filed in and all further docket entries shall be made in
                   Case No. 19-22915 (RDD).

          6.       One consolidated docket, one file, and one consolidated service list shall be

maintained by the Debtors and kept by the clerk of the Bankruptcy Court with the assistance of

the notice and claims agent retained by the Debtors in these chapter 11 cases.




                                                           4
19-22920-rdd      Doc 2     Filed 05/01/19    Entered 05/01/19 21:52:54       Main Document
                                             Pg 15 of 15


       7.      The Debtors may file their monthly operating reports required by the Operating

Guidelines and Reporting Requirements for Debtors in Possession and Trustees, issued by the

U.S. Trustee, by consolidating the information required for each debtor in one report that tracks

and breaks out all of the specific information (e.g., receipts, disbursements, etc.) on a

debtor-by-debtor basis in each monthly operating report.

       8.      Nothing contained in the Motion or this Order shall be deemed or construed as

directing or otherwise effecting a substantive consolidation of these chapter 11 cases and this

Order shall be without prejudice to the rights of the Debtors to seek entry of an order

substantively consolidating their respective cases.

       9.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

       10.     Notice of the Motion as provided therein shall be deemed good and sufficient

notice of such motion and the requirements of the local rules of this Bankruptcy Court are

satisfied by such notice.

       11.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

       12.     This Bankruptcy Court retains exclusive jurisdiction with respect to all matters

arising from or related to the implementation, interpretation, and enforcement of this Order.

White Plains, New York
Dated: ____________, 2019

                                                THE HONORABLE ROBERT D. DRAIN
                                                UNITED STATES BANKRUPTCY JUDGE




                                                 5
